Award reversed and claim remitted, with costs against the State Industrial Board to abide the event. The evidence establishes that the periods of idleness of the claimant were due to the intermittent character of his occupation and not to his injury or physical defects. (Matter of Jordan v. Decorative Co., 230 N. Y. 522, 525; Matter of Marhoffer v. Marhoffer, 220 id. 543.) Crapser, J., concurs; *881McNamee and Bliss, JJ., concur for reversal on the ground that there was insufficient evidence upon which to fix the reduced wage-earning capacity; Hill, P. J., and Rhodes, J., dissent and vote to affirm on the ground that the evidence sustains a finding of reduced earning capacity which was properly fixed under subdivision 5-a of section 15 of the Workmen’s Compensation Law.